     Case: 1:19-cv-06163 Document #: 62 Filed: 06/08/20 Page 1 of 10 PageID #:416




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

    COMMODITY FUTURES TRADING                        )
    COMMISSION,                                      )
                                                     )             Case No. 19-cv-6163
              Plaintiff,                             )
                                                     )             Judge Robert M. Dow, Jr.
         v.                                          )
                                                     )
    MICHAEL THOMAS NOWAK &                           )
    GREGG FRANCIS SMITH,                             )
                                                     )
              Defendants.                            )


                             MEMORANDUM OPINION AND ORDER

        Before the Court is Proposed Intervenor United States of America’s (“Intervenor”) motion

to intervene and stay [31]. For the reasons set forth below, Intervenor’s motion is granted to the

extent that it may intervene and granted in part to the extent that it seeks a stay. Consistent with

the approach taken by Chief Judge Pallmeyer in CFTC v. Vorley, Case No. 18-cv-603 (N.D. Ill),

document discovery may proceed, but all other discovery is stayed.

I.      Background

        There are two cases pending against Defendants Michael Thomas Nowak and Gregg

Francis Smith (collectively, “Defendants”) in this District. The instant case is a civil enforcement

action brought by Plaintiff Commodity Futures Trading Commission (“Plaintiff”). [1.] The

complaint alleges, among other things, that the Defendants engaged in deceptive market

manipulation called “spoofing”1 between 2008 and 2015 while working as traders at a bank’s


1
  The complaint alleges that spoofing is a form of market manipulation wherein an investor feints at making
a large transaction without ever intending to follow through. Other market participants, believing that the
“spoofed” transaction is real, will adjust their behavior in predictable ways, which will affect the price of
the underlying assets. The spoofer, knowing what others will do, can then back out and advantageously
engage in other transactions based on the now-manipulated price.
      Case: 1:19-cv-06163 Document #: 62 Filed: 06/08/20 Page 2 of 10 PageID #:417




precious metals market. [1, ¶¶ 1, 40–48.] Both defendants have also been criminally indicted.

United States v. Smith, Case No. 19 CR 669 [1] (N.D. Ill. Aug. 22, 2019). The indictment charges

Defendants with, among other things, allegedly spoofing the market for precious metals between

2008 and 2016. See generally id. Both the civil and criminal cases were brought the same day and

were part of a joint investigation by Plaintiff and Intervenor. [41-2]; [41-3]; [41-4].

        The criminal case is currently set for trial in April 2021. United States v. Smith, Case No.

19 CR 669 [118]. It remains to be seen whether this trial date will be pushed back as a result of the

COVID-19 pandemic. United States v. Smith, Case No. 19 CR 669 [135]; [140]. As of March of

this year, Intervenor has given Defendants 21 million pages (some duplicative) of discovery in the

criminal case. [57-1 at 14]. This includes almost 100,000 audio files. [Id.] Discovery has not yet

commenced in the civil case.

        Intervenor has moved [31] the court to (a) intervene in the civil action and (b) stay the civil

case in its entirety pending the resolution of the parallel criminal trial. Before the Court is the

Department of Justice’s motion to intervene [31] in the civil action and three competing proposals,

[31]; [38]; [40], to stay proceedings in the civil action.

II.     Motion to Intervene

        The parties all agree that Intervenor should be allowed to intervene pursuant to Rule 24 for

the limited purpose of moving the Court to stay proceedings, though they disagree about whether

wider intervention is warranted. Regardless, intervention is proper in the instant case. At the very

least, permissive intervention is warranted, as Intervenor timely filed its motion and the civil and

criminal cases have claims or defenses that share at least one common question of law or fact. Fed.

R. Civ. P. 24(b); Dave’s Detailing, Inc. v. Catlin Ins. Co., 2012 WL 5377880, at *2 (intervention

timely when made within four months of suit and soon after answer was filed). There also does



                                                   2
       Case: 1:19-cv-06163 Document #: 62 Filed: 06/08/20 Page 3 of 10 PageID #:418




not appear to be any prejudice to allowing Intervenor to intervene, given that all of the parties

agree that they should be allowed to join the case at least to some extent and the case is in its

infancy as no answer or motion to dismiss has yet been filed.

III.     Motion to Stay

         A.     Legal Standard

         A court has the inherent power to manage its docket “with economy of time and effort for

itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254–55 (1936).

Exercising this power requires balancing the competing interests of plaintiffs, defendants, and the

public. Id.; Hare v. Custable, 2008 WL 1995062, at *2 (N.D. Ill. May 6, 2008). Although stays in

light of parallel criminal proceedings are not of constitutional magnitude (United States v. All Meat

and Poultry Prods. Stored at Lagrou Cold Storage, 2006 WL 27119, at *1 (N.D. Ill. Jan. 4, 2006)),

courts nonetheless retain discretion to issue stays in those circumstances. Though staying a case is

“an extraordinary remedy,” S.E.C. v. LaGuardia, --- F. Supp. 3d ---, 2020 WL 476439, at *2

(S.D.N.Y. Jan 23, 2020) (quoting Trs. of Plumbers & Pipefitters Nat'l Pension Fund v. Transworld

Mechanical, Inc., 886 F. Supp. 1134, 1139 (S.D.N.Y. 1995)), a court may stay a civil proceeding

pending resolution of criminal proceedings “when the interests of justice” require it. See United

States v. Kordel, 397 U.S. 1, 12 n.27 (1970).

         B.     Analysis

         Parallel civil and criminal actions such as this present two overarching and competing

challenges. On the one hand, criminal defendants are reticent to engage in full civil discovery, as

it may require them to answer questions about potentially criminal conduct or invoke the Fifth

Amendment. Thus, criminal defendants often advocate postponing any aspect of civil discovery

where they will have to go on the record until after the criminal trial has concluded. In contrast,



                                                 3
    Case: 1:19-cv-06163 Document #: 62 Filed: 06/08/20 Page 4 of 10 PageID #:419




however, criminal defendants sometimes want the rest of civil discovery to be ongoing. They argue

that they don’t want to hold up the civil trial unnecessarily, and it is always better to get discovery

early, before memories fade, computer files corrupt, and documents are lost. This, however, opens

up another can of worms, because civil discovery is much broader than criminal discovery—that

is, criminal defendants can learn a lot more about the prosecution’s case through civil discovery

than they otherwise would be able to in the criminal case alone. Compare Fed. R. Civ. P. 26(b)(1)

with 18 U.S.C. § 3500. The distinction between the two discovery protocols is not idle: criminal

discovery is narrower because of concerns that criminal defendants may use this information to

impede investigations into them, tamper with witnesses, or craft more airtight perjured testimony.

       Here, Defendants and Intervenor agree that the civil proceedings should be stayed to a

certain extent. Intervenor wants the case stayed in its entirety pending the resolution of the criminal

case, so that Defendants cannot take advantage of civil discovery. Defendants Nowak and Smith

both propose alternatives that would keep some civil discovery open without requiring them to go

on record. Nowak proposes that the case be stayed, except that document discovery should be

ongoing. Smith would rather have more expansive discovery, with an exception for any discovery

that may require someone (including third parties) to invoke the Fifth Amendment.

       Plaintiff does not oppose Intervenor’s proposed total stay, but does object to Defendants’

respective proposals. Specifically, according to Plaintiff, Smith’s proposal is definitionally one-

sided, as Defendants are the most likely people to invoke the Fifth Amendment, whereas the

governments witnesses will not. Determining whether a given statement is likely to trigger Fifth

Amendment concerns will also likely be the subject of further (distracting) litigation. And

Nowak’s proposal would allow discovery to proceed before an answer has been filed, in




                                                  4
    Case: 1:19-cv-06163 Document #: 62 Filed: 06/08/20 Page 5 of 10 PageID #:420




contravention of the MIDP. This may lead to duplicative discovery requests, and could give

Defendants an unwarranted strategic advantage throughout discovery.

         Courts in this district begin with a non-exhaustive six-part test to determine whether a stay

should be granted: (1) whether the civil and criminal proceedings involve the same subject matter;

(2) whether the government has initiated both proceedings; (3) the posture of the criminal

proceeding; (4) the effect on the public interest of granting or denying a stay; (5) the interest of

Plaintiff in proceeding expeditiously, and the potential prejudice that Plaintiff may suffer from a

delay; and (6) the burden that any particular aspect of the civil case may impose on Defendants if

a stay is denied. See, e.g., Salcedo v. City of Chicago, 2010 WL 2721864, at *2 (N.D. Ill. Jul. 8,

2010).

         First, there is substantial overlap between the civil and criminal proceedings, as both relate

to Defendants’ trading activity over a similar period of time. This factor weighs in favor of a stay.

Doe v. City of Chicago, 360 F. Supp. 2d 880, 881 (N.D. Ill. 2005) (stay was warranted where “[t]he

[] criminal charges pertain to the same time period and same general sets of allegations made in

the Plaintiffs’ civil suit”).

         Second, the government initiated both proceedings on the same day. This may be

problematic if the prosecution is trying to use liberal civil discovery to augment its criminal case.

See Chagolla v. City of Chicago, 529 F. Supp. 2d 941, 946 (N.D. Ill. 2008). On the flipside, if a

criminal defendant turns around and initiates a civil suit, it may have done so to circumvent

criminal discovery. In such instances, a stay is warranted, even if there is no evidence that the

criminal defendant’s civil suit was motivated by a desire to evade the Jencks Act. See S.E.C. v.

Kanodia, 153 F. Supp. 3d 478, 482 (D. Mass. 2015) (discussing Campbell v. Eastland, 307 F.2d

478, 487 (5th Cir. 1962)). Neither of those concerns are in play here, so this factor does not weigh



                                                   5
    Case: 1:19-cv-06163 Document #: 62 Filed: 06/08/20 Page 6 of 10 PageID #:421




in favor of a stay. Some courts take this a step further, however, and conclude that the government

cannot have its cake and eat it too, by benefiting from the efficiencies of parallel litigation without

bearing the negative consequences. Compare, e.g., S.E.C. v. Saad, 229 F.R.D. 90, 91 (S.D.N.Y.

2005) (describing motions to stay in such situations as “bizarre” given “that the U.S. Attorney's

Office, having closely coordinated with the SEC in bringing simultaneous civil and criminal

actions against some hapless defendant, should then wish to be relieved of the consequences that

will flow if the two actions proceed simultaneously.”), with S.E.C. v. Shkreli, 2016 WL 1122029,

at *7 n.6 (E.D.N.Y Mar. 22, 2016) (excusing simultaneous litigation because administrative

agencies have independent mandates to enforce the law, and statutes of limitations prevent too

much tarrying).

       Third, the posture of the criminal proceedings weighs in favor of a stay. Generally, “once

an indictment is handed down, as is the case here, a stay is appropriate.” Salcedo, 2010 WL

2721864, at *3; see also Chagolla, 529 F. Supp. 2d at 946 (factor weighs slightly in favor of stay

where indictment has been handed down, but no trial date set); Shkreli, 2016 WL 1122029, at *5

(“[T]he strongest argument for granting a stay is where a party is under criminal indictment.”)

(citations and quotation marks omitted). Here, not only have Defendants been indicted, but there

is a trial date set, albeit almost one year hence and subject to any potential COVID-related

postponements.

       Fourth, both sides can make the argument that their proposal is in the public interest. On

the one hand, the public has an interest in prompt disposition of civil litigation. Salcedo, 2010 WL

2721864, at *3 (citing 28 U.S.C. §§ 471–82). On the other, the public has an interest in efficient

resolution of criminal prosecutions, untainted by civil discovery. Id. (citing Chagolla, 529 F. Supp.

2d at 947). Courts can come to divergent outcomes as to how heavily to weight these against each



                                                  6
    Case: 1:19-cv-06163 Document #: 62 Filed: 06/08/20 Page 7 of 10 PageID #:422




other in any given case. One noted dispute is whether the public truly has an interest in the strict

exclusion of certain materials from criminal discovery where there is no evidence that the criminal

defendants will engage in skullduggery. Compare, e.g., S.E.C. v. O’Neill, 98 F. Supp. 3d 219, 221–

22 (D. Mass. 2015) (disregarding the Government’s hypothetical worst-case-scenarios about

perjury and concluding that the preservation of the Government’s tactical advantages at trial are

not reason to stay proceedings in their entirety); SEC v. Cioffi, 2008 WL 4693320, at *2 (E.D.N.Y.

Oct. 23, 2008) (“[T]he limits on criminal discovery do not exist for their own sake. * * * [T]hey

are intended to guard against specific concerns” such as perjured testimony), with Shkreli, 2016

WL 1122029, at *7 (“Ultimately, the court concludes that the public’s interest in the effective

enforcement of the criminal law is the paramount public concern.”) (collecting cases on both sides

of the split).

        A stay is also in the public interest if it would “avoid a duplication of efforts and a waste

of judicial time and resources.” See S.E.C. v. Gordon, 2009 WL 2252119, at *5 (N.D. Okla. July

28, 2009). Civil discovery pending a parallel criminal trial will always be at least potentially

redundant, because the trial may preclude certain of Defendants’ defenses in the event of a guilty

verdict. S.E.C. v. Nicholas, 569 F. Supp. 2d 1065, 1070–71 (C.D. Cal. 2008). And piecemeal

discovery is likely to be inherently inefficient. See S.E.C. v. Carroll, 2020 WL 1272287, at *5 n.2

(S.D.N.Y. Mar. 17, 2020). Each of Defendants’ counter-proposals also raise the distinct possibility

of redundant or inefficient discovery. Nowak’s proposal would not require Defendants to answer

the complaint—so it is possible that an as-yet-unannounced issue will change the scope of

discovery, requiring everyone to double back after the criminal trial. And Smith’s proposal of

excepting material that may implicate Fifth Amendment concerns seems likely to tee off numerous




                                                  7
    Case: 1:19-cv-06163 Document #: 62 Filed: 06/08/20 Page 8 of 10 PageID #:423




squabbles that are ultimately irrelevant, given that the information will become discoverable once

a verdict is rendered in the criminal case.

        Fifth, Plaintiff does not object to a complete stay, so superficially, this factor does not

weigh against a stay. But this factor seems to contemplate that the Defendants are the movants.

Here, however, the Intervenor has moved for the stay, rendering this formulation inapposite. A

better question is whether Defendants would be prejudiced by delay. See Salcedo, 2010 WL

2721864, at *2 (explaining that the Court is required to consider defendants’ interests). They argue

that they want to clear their good names as quickly as possible, and getting a head start on what is

sure to be a lengthy discovery process will help them do so. See Hare, 2008 WL 1995062, at *3

(acknowledging that this is a powerful concern). They also point out that the longer they have to

wait, the more likely it is that memories will fade and relevant documents will get lost, especially

when it comes to third party document production. See S.E.C. v. Jones, 2005 WL 2837462, at *2

(S.D.N.Y. Oct. 28, 2005). Plaintiff is not at such a disadvantage because it has already conducted

a lengthy investigation in which it had subpoena power, and therefore presumably has its hands on

some of the key documents that it needs. That said, Intervenor has already provided Defendants

with tens of millions of pages of documents, many of which will surely be relevant in moving

forward with discovery in the civil case once the criminal trial is over. SEC v. Global Indus., 2012

WL 5505738, at *4 (S.D.N.Y. Nov. 9, 2012). In sum, this factor therefore weighs slightly in favor

of limiting the stay and allowing at least some discovery.

        Sixth, to the extent that any stay is in dispute, Defendants would not be prejudiced by its

denial—indeed, that’s what they want.2 Again, it is helpful to think of the flip side of this



2
  Though some defendants may prefer to focus their resources on one case at a time, neither Nowak nor
Smith appear daunted by defending their criminal case while reviewing civil discovery. The Court therefore
takes them at their word that they will not be prejudiced by denial of a complete stay.
                                                    8
    Case: 1:19-cv-06163 Document #: 62 Filed: 06/08/20 Page 9 of 10 PageID #:424




question—would Plaintiff be prejudiced by denial of the stay? It claims that both of Defendants’

proposals would prejudice it by subjecting it to one-sided discovery requests. Defendants could

get whatever they want, whereas Plaintiff will have to wait for at least some materials. This

argument is superficially appealing, but it ignores the reality of this case: Plaintiff did a three-year

investigation, where it had subpoena power, and, in fact, deposed Defendant Smith. Though

Plaintiff may not have had as much access as it will under Rule 26, it has already apparently

collected millions of pages of documents. Moreover, with regard to Defendant Nowak’s proposal,

it can hardly be said that Plaintiff does not know who the key players are or Defendant Nowak’s

likely defenses—the CFTC has spent three years investigating him and amassed an extensive

document cache.3 Of course, as Plaintiff points out, the pendulum may swing in the other direction

should the Court allow even limited discovery to go forward. As such, this factor weighs lightly

in favor of a complete stay.

        As both parties acknowledge, one other court in this District recently considered a motion

to stay a parallel CFTC enforcement action pending resolution of the criminal trial in C.F.T.C. v.

Vorley, Case No. 18-cv-603. In that case, defendants suggested something akin to Defendant

Smith’s proposal (full discovery, with a carve out for those who may need to take the Fifth). Judge

Pallmeyer rightly rejected that proposal as too one-sided against the civil plaintiff. [39-3 at 21.]

Judge Pallmeyer was initially receptive to the intervenor’s idea of a complete stay, but when asked




3
  Plaintiff also objects that allowing document discovery to proceed prior to Defendant’s answer is against
the Federal Rules of Civil Procedure and MIDP. But the Court possesses the inherent authority to remove
a case from the MIDP, and chooses to do so here. See Landis, 299 U.S. at 254–55; Resnick v. Schwartz,
2018 WL 4191525, at *7 n.11 (N.D. Ill. Sept. 3, 2018) (removing case from MIDP). And the Court rejects
Plaintiff’s argument that it will be unduly prejudiced by not having Defendants’ Rule 12 responses in hand
before discovery for the reasons stated above—this is hardly a mine-run case where Plaintiff is in the dark
about what discovery is outstanding.
                                                    9
   Case: 1:19-cv-06163 Document #: 62 Filed: 06/08/20 Page 10 of 10 PageID #:425




by the defendants to reconsider, the court stayed the case, except for document discovery (which

is essentially Nowak’s plan here). [Id. at 22–25.]

        After weighing all of the relevant factors, the Court concludes that in the interest of justice,

document discovery may proceed, although the parties should try to avoid duplicating what has

already been produced in the criminal action. Defendant Smith’s proposal, however, is potentially

one-sided, and is against the public interest given the duplicative discovery litigation that it is likely

to engender. To the extent that any document requests appear likely to create prejudice to any party

or to infringe on Defendants’ constitutional rights, a motion for a protective order may be filed.

Oral discovery will be stayed at this time.

IV.     Conclusion

        For the reasons set forth above, Intervenor’s motion [31] is granted to the extent that it may

intervene and granted in part to the extent that it seeks a stay. Consistent with the approach taken

by Chief Judge Pallmeyer in CFTC v. Vorley, Case No. 18-cv-603 (N.D. Ill), document discovery

may proceed, but all other discovery is stayed.




Dated: June 8, 2020                                      ____________________________
                                                         Robert M. Dow, Jr.
                                                         United States District Judge




                                                   10
